TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 19, 2015



                                      NO. 03-12-00725-CR


                               Eric Daniel Maldonado, Appellant

                                                v.

                                  The State of Texas, Appellee




       APPEAL FROM 421ST DISTRICT COURT OF CALDWELL COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND PEMBERTON
             AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment rendered by the district court. Having reviewed the record

and the parties’ arguments, the Court holds that there was no reversible error in the district

court’s judgment. Therefore, the Court affirms the district court’s judgment. Because appellant

is indigent and unable to pay costs, no adjudication of costs is made.